                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DISCOVERY PARK COMMUNITY                            CASE NO. C19-1105-JCC
      ALLIANCE, a Washington non-profit
10
      corporation, and ELIZABETH A. CAMPBELL,             MINUTE ORDER
11
                             Petitioners,
12               v.

13    CITY OF SEATTLE,
14                           Respondent.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the unopposed motion to withdraw as counsel for
19   petitioners without substitution. (Dkt. No. 12.) On August 9, 2019, Petitioners notified the Court
20   that Petitioners had terminated their counsel, Daniel J. Frohlich and Thomas Dickson. (Dkt. No.
21   10.) Counsel subsequently filed a motion to withdraw on August 29, 2019. (Dkt. No. 12.) That
22   motion is unopposed. The Court therefore GRANTS the motion. Daniel J. Frohlich and Thomas
23   Dickson are hereby WITHDRAWN as counsel for Petitioners.
24          //
25          //
26          //

     MINUTE ORDER
     C19-1105-JCC
     PAGE - 1
 1        DATED this 19th day of September 2019.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Tomas Hernandez
 4
                                                   Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1105-JCC
     PAGE - 2
